Citation Nr: 1218291	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error, also claimed as sight problems, secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, secondary to diabetes mellitus, type II.  

3.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.  

5.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.  

6.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.  

7.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from June 1965 to June 1967 and active duty for training (ACDUTRA) from May 10, 1980 to May 24, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2007 and April 2008 of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased initial rating for diabetic peripheral neuropathy of the upper and lower extremities, and entitlement to an increased rating for diabetes mellitus, type II, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service or within one year of service discharge, shown to be etiologically related to service, and is neither due to or aggravated by his service-connected diabetes mellitus, type II.  

2.  The Veteran's refractive error, claimed as sight problems, is not a disability for VA compensation purposes.   


CONCLUSIONS OF LAW

1.  Hypertension is not the result of, or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 111, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  

2.  Service connection for refractive error, claimed as sight problems, is precluded by VA regulations.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(c), 4.9(2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify in the service connection claims was satisfied by way of a letter sent to the Veteran in December 2007.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in October 2006, January 2008, and February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  

The Board observes that the January and February 2008 VA examinations did not have the claims file available for review.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal have been met.  

The Veteran was offered a Board hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran asserts that service connection is warranted for hypertension and refractive error, claimed as sight problems, claimed as due to his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2011).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Hypertension

At the outset, service treatment records are devoid of findings, treatment, or diagnosis for hypertension at any time during service.  A November 1993 VA examination report notes that the Veteran provided a history of high blood pressure of three years duration.  Such is over 20 years post-service.  There is also no evidence establishing an etiological link between the Veteran's active service and any hypertension.  Therefore, entitlement to service connection for hypertension on a direct basis (38 C.F.R. § 3.303) or presumptive basis (38 C.F.R. §§ 3.307, 3.309) is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has hypertension due to his service-connected diabetes mellitus.  

The Veteran underwent a VA examination in October 2006.  He asserts that he was diagnosed with diabetes mellitus 3 years prior to the examination.  He also related that he had been diagnosed with hypertension more than 10 years earlier.  At the time of the examination, he was being treated for hypertension with medication.  He had no cardiac symptoms.  His kidney function was normal.  The pertinent diagnosis was arterial hypertension, preexisting condition, not likely related to diabetes mellitus.  

The Veteran underwent VA examination in February 2008.  The Veteran claimed hypertension due to his service-connected diabetes mellitus, type II.  He related that he was diagnosed with hypertension in 1996.  He had no cardiac symptoms related to diabetes mellitus.  Evaluation of his renal function was within normal limits.  There was no evidence of kidney disease.  The examiner stated that the Veteran's hypertension predated his diabetes mellitus for many years, suggesting that diabetes mellitus, type II could not have caused the Veteran's hypertension.  There was no medical evidence of diabetic renal disease and therefore, the examiner opined that hypertension was not worsened or increased by the Veteran's diabetes mellitus.  

VA outpatient treatment records from December 2003 to November 2010 were associated with the claims folder.  These records showed periodic treatment and medication refills for the Veteran's hypertension.  There were no findings relating the Veteran's hypertension to his service-connected diabetes mellitus.  

Based on the evidence of record, service connection for hypertension, secondary to the Veteran's service-connected diabetes mellitus, type II, is not warranted.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  Specifically, the Veteran was granted service connection for diabetes mellitus, type II by rating decision of March 2007.  

Turning to crucial Wallin element (3), October 2006 and February 2008 VA examinations addressed the issue of medical nexus.  The October 2006 VA examination report indicated that it was unlikely that the Veteran's hypertension was due to his service-connected diabetes mellitus, type II.  Specifically, the examiner in the February 2008 VA examination indicated that the Veteran's hypertension preexisted the onset of his service-connected diabetes mellitus.  Further, as there was no evidence of renal dysfunction, he expressed the opinion that the Veteran's hypertension had also not been aggravated or worsened by his diabetes mellitus, type II.  Both the October 2006 and the February 2008 VA examinations indicated via laboratory reports, that the Veteran did not have renal dysfunction.  

Absent the Veteran's personal statements, there is no other evidence that his hypertension is secondary to his service-connected diabetes mellitus, type II.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe symptoms related to his hypertension if such could be identified, he is not competent to diagnose the cause of his hypertension.  Hypertension is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a VA examiner is necessary.  Again, there is not a scintilla of evidence to support a finding that the Veteran's hypertension is due to or aggravated by his service-connected diabetes mellitus, type II.  The Veteran's unsubstantiated statements regarding his claim that his hypertension is secondary to his service-connected diabetes mellitus, type II is found to lack competency.  

Therefore, since there was no finding of renal dysfunction, and the Veteran's hypertension preceded his service-connected diabetes mellitus, type II, by more than 10 years, service connection for hypertension, secondary to the Veteran's service-connected diabetes mellitus, type II, is not warranted.  





Refractive Error, claimed as sight problems

Service treatment records show that the Veteran had 20/20 vision on induction examination in June 1965 and on separation examination in June 1967.  On an enlistment examination in November 1977 for the Reserves, his vision was 20/100, both eyes, corrected to 20/25 in the right eye and 20/20 in the left eye.  He was noted to have defective vision in both eyes, and it was also shown that he wore glasses.  He was found qualified for enlistment.  His vision on periodic examination for the Reserves in January 1982 was 20/50 in both eyes, corrected to 20/25 in both eyes.  On periodic examination in July 1985, he had 20/70 vision in the right eye, and 20/200 in the left eye.  Vision in both eyes were corrected to 20/20.  He was noted to wear glasses during the 1982 and 1985 examinations.  

After service, the Veteran was seen in May 2006 for primary care follow-up.  A review of the systems indicated no visual changes.  

In November 2006, the Veteran underwent a VA examination for compensation and pension purposes.  He complained of refractive changes of 1 year duration.  He also related that he was being seen for evaluation for an eye condition secondary to diabetes mellitus, type II.  He stated he had no ocular pain.  The diagnoses were refractive error (myopia, astigmatism, presbyopia) and bilateral incipient senile cataracts.  No diabetic retinopathy was observed.  The examiner opined that the loss of vision was the result of refractive error.  He also opined that the loss of vision, including cataracts, was not caused by or a result of diabetes mellitus, type II.  

In January 2008, the Veteran underwent a VA examination.  He reported diagnoses of diabetes mellitus, type II and hypertension.  He denied ocular surgeries, trauma, or diseases.  He denied any retina laser treatment.  He complained of progressive loss of bilateral vision and ocular itching of 3 years duration.  He denied ocular pain.  The diagnoses were refractive error (myopia, astigmatism, presbyopia), blepharitis, bilateral incipient senile cataracts, and glaucoma suspect.  No diabetic retinopathy was observed.  The examiner also opined that the loss of vision was the result of refractive error.  He also opined that the loss of vision, including cataracts, was not caused by or a result of the Veteran's diabetes mellitus, type II.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes (myopia, presbyopia, and astigmatism) are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); 38 C.F.R. §§ 3.303(c), 4.9.  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was observed that "refractive errors" are "expressly excluded from compensation under the VA benefits scheme".  Johnson v. Shinseki, No. 08-3328, slip. op. at 5 (Vet. App. June 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

The Veteran's  sight problems, of which he has complained since 2006, are considered to be caused by refractive error, according to VA examinations performed in November 2006 and January 2008.  Both examinations indicated that he had bilateral cataracts, but both examiners stated that his bilateral loss of vision was due to his refractive errors.  It is true that the prohibition of service for refractive error of the eyes does not bar service connection for a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990).  However, no superimposed disability has been identified.  Because there is no evidence that the Veteran's refractive error is subject to a superimposed disease or injury in service which has created additional disability, and refractive error is not a disability for VA purposes, service connection for refractive error, claimed as sight problems, secondary to diabetes mellitus, type II, is not warranted.  

In so deciding, the Board notes that the Veteran also carries a diagnosis of cataracts.  However, despite the fact that the Veteran has made no specific claim for service connection for cataracts, and has clearly limited his argument to that of loss of vision (refractive error), the record includes two opinions that determined that the cataracts were not caused by or a result of his service-connected diabetes mellitus, type II.

ORDER

Service connection for hypertension, secondary to service-connected diabetes mellitus, type II, is denied.  

Service connection for refractive error, claimed as sight problems, secondary to service-connected diabetes mellitus, type II is denied.  


REMAND

The Veteran asserts that his diabetes mellitus, type II and diabetic peripheral neuropathy of the upper and lower extremities are more severe than the current evaluation reflects.  

As for the increased rating claims, in his May 2008 notice of disagreement (NOD), the Veteran asserted that his diabetes and diabetic neuropathy of the extremities had severely worsened.  In a May 2011 statement in support of his claim, the Veteran stated that his diabetes mellitus, type II required insulin, restricted diet, and regulation of activities,  Such would support the assignment of a 40 percent rating, if it were established.  He has also generally argued that his disabilities have worsened.  The last examinations of his diabetes mellitus and neuropathies was provided over four years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Id.  

The claims file reflects that the Veteran has received VA medical treatment through the VA Medical Center (VAMC) in San Juan, Puerto Rico.  However, as the claims file only includes treatment records dated up to November 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). The AMC should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the San Juan, Puerto Rico VAMC, or any other identified VA facility, for the period from November 2010 to the present.

2.  Schedule the Veteran for a VA endocrine examination to determine the level of severity of his diabetes mellitus, type II.  The claims file should be made available to the examiner prior to examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests, should be accomplished.  The examiner should report all complications (i.e., additional disabilities) associated with the veteran's diabetes mellitus, type II and discuss the current severity of such complications.  

The examiner should be asked to provide a statement as to whether the Veteran's diabetes mellitus causes regulation of activities.  If regulation of activities is determined, the examiner should identify the specific diabetic symptoms which cause the regulation of activities.  In this regard, the examiner should state whether the Veteran's activities interferes with employment, and if so, to what extent. He/she is asked to clearly indicate if the Veteran's diabetes requires hospitalization, and/or the number of visits per month the Veteran is required to see a diabetic provider. 

3.  Schedule the Veteran a VA neurological examination to determine the current severity of his diabetic neuropathy of the upper and lower extremities.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


